DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to the application filed April 12, 2021.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested:  DISPLAY DEVICE INCLUDING FLEXIBLE GROOVED SUBSTRATE.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 and 3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jo et al. (US 2018/0097199 A1). 
In regard to claim 1, Jo et al. teach a display device comprising:  a substrate 106 including a first area (101 upper), a second area (101 lower), and a bending area 102 disposed between the first area (101 upper) and the second area (101 lower); a display area (ACTIVE AREA) overlapping the first area (101 upper); and a passivation layer 128 overlapping the bending area 102, wherein the substrate 106 includes a groove formed in the bending area 102, and an angle between a side wall of the groove of the substrate 106 and an upper surface of the substrate 106 is about 90 degrees or less (Figures 3A-3B and 12A, pages 3-7 and 14-15, paragraphs [0047]-[0086] and [0159]-[0170]).
In regard to claim 3, Jo et al. teach  the groove of the substrate is adjacent to the first area of the substrate (Figures 3A-3B and 12A, pages 3-7 and 14-15, paragraphs [0047]-[0086] and [0159]-[0170]).

Allowable Subject Matter
Claims 2, 4-5, 7, 9-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Claim 6 is objected to as being dependent upon objected claim 5.  Claim 8 is objected to as being dependent upon objected claim 7.

Claims 14-20 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record does not disclose, make obvious, or otherwise suggest the structure of the applicant's together with the other limitations of the claims, such as the configuration of the groove widths.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The following patents are cited to further show the state of the art with respect to display devices:
Jeong et al. (US 2017/0207412 A1)		Lee et al. (US 11,362,292 B2).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IDA M SOWARD whose telephone number is (571)272-1845. The examiner can normally be reached Monday through Thursday, 7am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett A. Feeney can be reached on 571-570-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



IMS
August 30, 2022
/IDA M SOWARD/Primary Examiner, Art Unit 2822